DETAILED ACTION

This action is in response to the amendment filed on 5/16/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 10 requires “the generating comprises: generating a substrate configured to be included in a flexible electronic device; and attaching the auxetic on the substrate”.  Is the substrate the one or more elastic sheets of claim 1 or an additional substrate?  The substrate appears from the specification (e.g. Figure 1 and description thereof) to be the one or more elastic sheets however such interpretation is unclear and confusing as claim 1 requires steps of “generating an auxetic” and “adhering one or more elastic sheets to one surface of the auxetic” so that it is unclear how the “generating” step further comprises as in claim 10 “attaching the auxetic on the substrate” wherein the substrate is the one or more elastic sheets adhered to one surface of the generated auxetic as required by claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo ‘734 (U.S. Patent Application Publication 2014/0059734) in view of Ren et al. (CN 211513372 and see also the machine translation) or Xie et al. (WO 2015/109359).
Toronjo ‘734 discloses a method of manufacturing a stretchable substrate, the method comprising: generating an auxetic (20) including a plurality of unit structures (24); and adhering one or more elastic sheets (22 and/or 32) to one surface of the auxetic (Figures 1A, 1B, 2A, 2C, and 2F and Paragraphs 0063-0067 and 0070).  
As to the limitation of “wherein each unit structure of the plurality of unit structures has a porous pattern and includes at least one hole on a sidewall of the unit structure”, Toronjo ‘734 does not expressly teach each unit structure of the plurality of unit structures has a porous pattern and includes at least one hole on a sidewall of the unit structure (i.e. porous pattern is including one or more holes as described in the instant specification), it being noted Toronjo ‘734 does not teach away from each unit structure of the plurality of unit structures has a porous pattern and includes at least one hole on a sidewall of the unit structure.  It is known in the same art each unit structure (see Figure 2 is a unit structure) of the plurality of unit structures (see 2 of Figure 1) has a porous pattern and includes at least one hole on a sidewall of the unit structure (see Figure 2) to make the user more comfortable when wearing as taught by Ren (Figures 1 and 2 and Page 4 of the machine translation).  It is further known in the same art each unit structure (base unit) of the plurality of unit structures (array of base units) has a porous pattern and includes at least one hole on a sidewall of the unit structure (e.g. at least one opening in all sides of the base unit) to interconnect the void space of each unit structure as taught by Xie (Abstract and Figure 1B and Paragraph 031).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention each unit structure of the plurality of unit structures taught by Toronjo ‘734 has a porous pattern and includes at least one hole on a sidewall of the unit structure not only as a simple substitution of one type sidewall for another to yield predictable results as evidenced by Ren or Xie but to make the user more comfortable when wearing as taught by Ren or to interconnect the void space of each unit structure as taught by Xie.
Regarding claim 3, Toronjo ‘734 teaches the adhering comprises: applying an adhesive between the auxetic and the one or more elastic sheets and thus applying the adhesive onto the auxetic and onto the one or more elastic sheets; and attaching the one or more elastic sheets to the auxetic (Paragraph 0067).  
Regarding claim 4, Toronjo ‘734 teaches the one or more elastic sheets are attached to both surfaces of the auxetic (Figure 2F).  
Regarding claim 6, Toronjo ‘734 teaches the generating comprises: forming the auxetic on a fixing surface of a transfer sheet (Paragraph 0064); filling an internal elastomer (Paragraph 0065); and wherein the internal elastomer is filled into at least some of the plurality of unit structures.  As to the limitation of “separating the fixing surface”, the auxetic is generated by first printing the auxetic on a transfer sheet, and then transferring the auxetic onto the one or more elastic sheets which is considered to necessarily include a step of “separating the fixing surface” as the transfer sheet is not a part of the manufactured stretchable substrate.  In the event it is somehow considered Toronjo ‘734 does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the generating as taught by Toronjo ‘734 as modified by Ren or Xie comprises: a step of forming the auxetic on a fixing surface of a transfer sheet as set forth in paragraph 0064; a step of filling an internal elastomer wherein the internal elastomer is filled into at least some of the plurality of unit structures as set forth in paragraph 0065; and a further step of separating the fixing surface of the transfer sheet as is not only that which is extremely conventional and well understood by one of ordinary skill in the art as to complete performing a transfer method from a transfer sheet but because the fixing surface of a transfer sheet is not a part of the manufactured stretchable substrate such as shown in Figures 2C-2J the fixing surface must be separated.
Regarding claim 7, Toronjo ‘734 teaches the generating comprises: generating a substrate part (22 and/or 32) made of an elastic material and forming the one or more elastic sheets; forming the auxetic on the substrate part (Figures 2C and 2F); and filling an elastic material considered an internal elastomer into each unit structure of the plurality of unit structures (Paragraph 0065 and “fills the interior portion 28”).  
Regarding claim 8, Toronjo ‘734 teaches “Elastic material in the interior portion results in a more resilient auxetic structure.” (Paragraph 0065) considered the internal elastomer is auxetic, i.e. is an elastic material with a negative Poisson’s ratio.  In the event it is somehow considered Toronjo ‘734 does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the internal elastomer is an elastic material as taught by Toronjo ‘734 as modified by Ren or Xie with a negative Poisson’s ratio not only as is nothing more than choosing from the finite, predictable solutions (i.e. negative or positive or zero Poisson’s ratio) but as is the express direction by Toronjo ‘734 including “Elastic material in the interior portion results in a more resilient auxetic structure.” (Paragraph 0065) and “The structure has a Poisson’s ratio of substantially zero or less than zero.” (Paragraph 0008).
Regarding claim 10, Toronjo ‘734 at least teaches the generating comprises: generating a first substrate (22) and a second substrate (32) and forming elastic sheets which sheets are configured to be included in an article; and attaching one surface of the auxetic on the first substrate and adhering the second substrate of an elastic sheet to one/another surface of the auxetic wherein the first substrate is configured (like that in the instant invention including comprising the same structure) to be included in any article such as a flexible electronic device by including the first substrate in a flexible electronic device there being no limitation(s) in the claims expressly requiring the substrate is included in a flexible electronic device (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo ‘734 and Ren or Xie as applied to claims 1, 3, 4, 6-8, and 10 above, and further in view of Toronjo ‘216 (U.S. Patent Application Publication 2018/0325216).
Toronjo ‘734 is described above in full detail.  
Regarding claim 2, Toronjo ‘734 teaches generating comprises: generating the auxetic on a fixing surface of a transfer sheet; forming a fixing part of the one or more elastic sheets; and separating the fixing surface (as set forth above).  
As to the limitation in claim 2 of “performing curing;” and in claim 5 of “wherein the adhering further comprises performing curing”, Toronjo ‘734 does not expressly teach a step of curing.  It is well understood by one of ordinary skill in the art the auxetic taught by Toronjo ‘734 (Paragraph 0063) is cured for hardening as evidenced by Toronjo ‘216 (Paragraphs 0058, 0076, and 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the auxetic taught by Toronjo ‘734 as modified by Ren or Xie is cured, i.e. wherein the generating further comprises a step of performing curing of the generated auxetic and including wherein the adhering of the one or more elastic sheets to the one surface of the auxetic further comprises performing curing of the generated auxetic including a plurality of unit structures, as is well understood in the art to harden the auxetic as evidenced by Toronjo ‘216.  Alternatively, Toronjo ‘734 teaches adhering of the one or more elastic sheets to the one surface of the auxetic using adhesive (Paragraph 0037) without requiring any particular adhesive.  Known adhesives used in this art are thermosetting structural adhesives such as epoxies, i.e. adhesives that are cured, as evidenced by Toronjo ‘216 (Paragraph 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Toronjo ‘734 as modified by Ren or Xie is thermosetting as a simple substitution of one known adhesive to yield predicable results (and including as is nothing more than choosing an adhesive from the finite, predictable adhesives, i.e. those that cure or do not cure, with a reasonable expectation of success) as evidenced by Toronjo ‘216 wherein the generating and adhering then further comprises a step of performing curing and including wherein the adhering further comprises performing curing of the adhesive.
Claims 1, 3, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Toronjo ‘734.
Ren discloses a method of manufacturing a stretchable substrate, the method comprising: generating an auxetic (2) including a plurality of unit structures, wherein each unit structure of the plurality of unit structures has a porous pattern and includes at least one hole on a sidewall of the unit structure (see Figure 2); and attaching one elastic sheet (guard ring part 1) to one surface of the auxetic (Figures 1 and 2 and Page 4 of the machine translation).
As to the limitation of “adhering one or more elastic sheets to one surface of the auxetic”, Ren teaches attaching the elastic sheet by sewing (see Page 4 of the machine translation).  Ren does not teach away from adhering wherein it is known in the same art the attaching is by various means including adhesive as taught by Toronjo ‘734 (Paragraph 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic sheet is attached to the one surface of the auxetic as taught by Ren by adhering as a simple substitution of one known attachment means for another to yield predictable results as evidenced by Toronjo ‘734. 
Regarding claim 3, Toronjo ‘734 and thus Ren as modified by Toronjo ‘734 teaches the adhering comprises: applying an adhesive between the auxetic and the elastic sheet and thus applying the adhesive onto the auxetic and onto the elastic sheet; and attaching the elastic sheet to the auxetic (Paragraph 0067).  
Regarding claim 4, Ren does not teach away from one or more elastic sheets are attached to both surfaces of the auxetic wherein Toronjo ‘734 teaches the one or more elastic sheets are attached to both surfaces of the auxetic (Figure 2F) to obscure the auxetic from view, provide additional resistance to expansion and contraction over a single sheet, and provide additional resiliency and including as alternative to attaching to a single surface (Figure 2C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention one or more elastic sheets as taught by Ren as modified by Toronjo ‘734 are attached to both surfaces of the auxetic not only as a simple substitution of one known configuration for another to yield predictable results but to obscure the auxetic from view, provide additional resistance to expansion and contraction over a single sheet, and provide additional resiliency as taught by Toronjo ‘734.
Regarding claim 6, Ren does not expressly teach forming the auxetic on a transfer sheet/fixing surface or filling an internal elastomer wherein Toronjo ‘734 teaches it was known to form the auxetic by any of various methods including forming the auxetic on a transfer sheet/fixing surface (Paragraph 0064) and Toronjo ‘734 further teaches filling an internal elastomer results in a more resilient auxetic structure (Paragraph 0065).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Ren as modified by Toronjo ‘734 further comprises forming the auxetic on a transfer sheet/fixing surface as a simple substitution of one of the various methods to predictably form the auxetic to yield predictable results as evidenced by Toronjo ‘734 and further filling an internal elastomer to result in a more resilient structure as also taught by Toronjo ‘734.  Ren as modified by Toronjo ‘734 teaches the generating comprises: forming the auxetic on a fixing surface of a transfer sheet (Paragraph 0064); filling an internal elastomer (Paragraph 0065); and wherein the internal elastomer is filled into at least some of the plurality of unit structures.  As to the limitation of “separating the fixing surface”, the auxetic is generated by first printing the auxetic on a transfer sheet, and then transferring the auxetic onto the one or more elastic sheets which is considered to necessarily include a step of and “separating the fixing surface” as the transfer sheet is not a part of the manufactured stretchable substrate.  In the event it is somehow considered Ren as modified by Toronjo ‘734 does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the generating as taught by Ren as modified by Toronjo ‘734 comprises: a step of forming the auxetic on a fixing surface of a transfer sheet as set forth in paragraph 0064 of Toronjo ‘734; a step of filling an internal elastomer wherein the internal elastomer is filled into at least some of the plurality of unit structures as set forth in paragraph 0065 of Toronjo ‘734; and a further step of separating the fixing surface of the transfer sheet as is not only that which is extremely conventional and well understood by one of ordinary skill in the art as to complete performing a transfer method from a transfer sheet but because the fixing surface of a transfer sheet is not a part of the manufactured stretchable substrate (such as shown in Figures 2C-2J of Toronjo ‘734) the fixing surface must be separated.
Regarding claim 7, Ren as modified by Toronjo ‘734 teaches the generating comprises: generating a substrate part (1 of Ren) made of an elastic material and forming the one or more elastic sheets; forming the auxetic on the substrate part (Figure 1 of Ren); and filling an elastic material considered an internal elastomer into each unit structure of the plurality of unit structures (Paragraph 0065 and “fills the interior portion 28” as taught by Toronjo ‘734).  
Regarding claim 8, Toronjo ‘734 teaches “Elastic material in the interior portion results in a more resilient auxetic structure.” (Paragraph 0065) considered the internal elastomer is auxetic, i.e. is an elastic material with a negative Poisson’s ratio.  In the event it is somehow considered Ren as modified by Toronjo ‘734 does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the internal elastomer is an elastic material as taught by Ren as modified by Toronjo ‘734 with a negative Poisson’s ratio not only as nothing more than choosing from the finite, predictable solutions (i.e. negative or positive or zero Poisson’s ratio) but as is the express direction by Toronjo ‘734 including “Elastic material in the interior portion results in a more resilient auxetic structure.” (Paragraph 0065) and “The structure has a Poisson’s ratio of substantially zero or less than zero.” (Paragraph 0008).
Regarding claim 10, Ren as modified by Toronjo ‘734 at least teaches the generating comprises: generating a first substrate and a second substrate and forming elastic sheets which sheets are configured to be included in an article; and attaching one surface of the auxetic on the first substrate and adhering the second substrate of an elastic sheet to one/another surface of the auxetic wherein the first substrate is configured (like that in the instant invention including comprising the same structure) to be included in any article such as a flexible electronic device by including the first substrate in a flexible electronic device there being no limitation(s) in the claims expressly requiring the substrate is included in a flexible electronic device (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Toronjo ‘734 as applied to claims 1, 3, 4, 6-8, and 10 above, and further in view of Toronjo ‘216.
Ren and Toronjo ‘734 are each described above in full detail.  
Regarding claim 2, Ren as modified by Toronjo ‘734 teaches generating comprises: generating the auxetic on a fixing surface of a transfer sheet; forming a fixing part of the one or more elastic sheets; and separating the fixing surface (as set forth above).  
As to the limitation in claim 2 of “performing curing;” and in claim 5 of “wherein the adhering further comprises performing curing”, Ren and Toronjo ‘734 do not expressly teach a step of curing.  It is well understood by one of ordinary skill in the art the auxetic is cured for hardening as evidenced by Toronjo ‘216 (Paragraphs 0058, 0076, and 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the auxetic taught by Ren as modified by Toronjo ‘734 is cured, i.e. wherein the generating further comprises a step of performing curing of the generated auxetic and including wherein the adhering of the one or more elastic sheets to the one surface of the auxetic further comprises performing curing of the generated auxetic including a plurality of unit structures, as is well understood in the art to harden the auxetic as evidenced by Toronjo ‘216.  Alternatively, Toronjo ‘734 teaches adhering of the one or more elastic sheets to the one surface of the auxetic using adhesive (Paragraph 0037) without requiring any particular adhesive.  Known adhesives used in this art are thermosetting structural adhesives such as epoxies, i.e. adhesives that are cured, as evidenced by Toronjo ‘216 (Paragraph 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Ren as modified by Toronjo ‘734 is thermosetting as a simple substitution of one known adhesive to yield predicable results (and including as is nothing more than choosing an adhesive from the finite, predictable adhesives, i.e. those that cure or do not cure, with a reasonable expectation of success) as evidenced by Toronjo ‘216 wherein the generating and adhering then further comprises a step of performing curing and including wherein the adhering further comprises performing curing of the adhesive.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered.
In view of the amendments filed 5/16/22 the previous rejections set forth in the Office action mailed 2/14/22 are withdrawn.  The claims as amended are fully addressed above it being noted “configured to be included in a flexible electronic device” does not expressly require the substrate is included in a flexible electronic device only that the substrate could be/is configured to be included wherein the substrate taught by Toronjo ‘734 and Ren of a structure like that of the instant invention (e.g. an elastic sheet) could be/is configured to be included in a flexible electronic device by including the substrate in a flexible electronic device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746